924 F.2d 1053Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John SIMMONS, Plaintiff-Appellant,andNicholas Thomas Savko, Roger Mattingly, James Greenwell, etal. (The Class, all inmates in the MarylandPenitentiary), Plaintiffs,v.James N. ROLLINS, Warden, Maryland Penitentiary, et al. (Allofficers and agents and employees, within theDivision of Correction), Defendant-Appellee.
No. 90-7144.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1990.Decided Feb. 13, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-88-2150-K)
John Simmons, appellant pro se.
Richard M. Kastendieck, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md., 749 F.Supp. 1403.
AFFIRMED.
Before PHILLIPS and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John Simmons appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.    Simmons v. Rollins, CA-88-2150-K (D.Md. Aug. 29, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 None of the other plaintiffs below filed a notice of appeal or signed Simmons's notice of appeal.  Further, the plaintiff class did not appeal the district court's order.  Therefore, the appeal is dismissed as to all plaintiffs except Simmons.    Covington v. Allsbrook, 636 F.2d 63 (4th Cir.1980), cert. denied, 451 U.S. 914 (1981)